MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 10, 2014, the cause upon appeal to
revise or reverse your judgment between

Northeast Independent School District, Appellant

V.

Blanch S. Reyna, Appellee

No. 04-14-00747-CV and Tr. Ct. No. 2013-CI-01212

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Costs of the appeal are taxed against the party who incurred
them. See TEX. R. APP. P. 43.4.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 10, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00747-CV

                             Northeast Independent School District

                                                      v.

                                            Blanch S. Reyna

        (NO. 2013-CI-01212 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $10.00    E-PAID          AMY REED
CLERK'S RECORD                    $369.00    PAID
STATEWIDE EFILING FEE              $20.00    PAID            SCHULMAN, LOPEZ, HOFFER
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID            SCHULMAN, LOPEZ, HOFFER
FILING                            $100.00    PAID            SCHULMAN, LOPEZ, HOFFER
INDIGENT                           $25.00    PAID            SCHULMAN, LOPEZ, HOFFER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 10, 2015.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853